Citation Nr: 1416128	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-17 654	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet.

2.  Entitlement to service connection for arthritis of the toes.

3.  Entitlement to service connection for hypothyroidism.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an intestinal disorder as a result of scars on abdomen, status post shell fragment wound.

5.  Entitlement to an increased initial rating for service-connected Type II diabetes mellitus, currently rated 20 percent disabling.  

6.  Entitlement to an increased rating for left thigh injury residuals, with debridement status post shell fragment wound (Muscle Group XIV), currently rated as 40 percent disabling.

7.  Entitlement to an increased rating for right thigh injury residuals, with debridement status post shell fragment wound (Muscle Group XIV), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD


C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty from April 1969 to August 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A claim concerning entitlement to TDIU (unemployability due to service-connected disability) was denied by the RO in August 2007, and later perfected for appeal by the Veteran.  The RO later granted the claim in August 2013.  The claim therefore is not currently before the Board for appellate consideration.

The Veteran is shown to have provided testimony in February 2013 before a local hearing officer.  The transcript is shown to be incomplete, due to a power outage which took place during the hearing.  While the Veteran later requested to have a hearing to be conducted by a Veterans Law Judge (see May 2009 VA Form 9), he later informed VA in January 2014 that he no longer desired to have such a hearing.  


FINDINGS OF FACT

On April 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


